Citation Nr: 0515434	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-05 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed bilateral 
pes planus.  

3.  Entitlement to service connection for claimed hemorrhoid 
disorder.  




ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active duty service from January 1987 to 
January 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the RO.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in March 2005.  

Although he was notified of the time and date of the hearing 
by mail sent to his last known address, he failed to appear 
for that hearing and neither furnished an explanation for his 
failure to report nor requested a postponement or another 
hearing.  The Board notes that the veteran is incarcerated.  
Nonetheless, the Board observes that he did not request a 
postponement.  

When an appellant fails to report for a scheduled hearing and 
has not requested a postponement, the case will be processed 
as though the request for a hearing was withdrawn.  Pursuant 
to 38 C.F.R. § 20.704(d) (2004).  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested findings of 
pes planus in service or until many years thereafter.  

2.  The veteran currently is not shown to be suffering from a 
hearing loss or a hemorrhoid disorder that can be attributed 
to any event or incident in service.   

3.  The currently demonstrated bilateral pes planus cannot be 
attributed to any event or incident of the veteran's period 
of active duty service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a hearing disability is 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).  

2.  The veteran's disability manifested by bilateral pes 
planus is not due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  The veteran is not shown to have a disability manifested 
by hemorrhoids due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R.§ 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran, moreover, has been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing before a Veterans Law Judge at the RO.  He failed to 
appear for his scheduled hearing and did not request a 
postponement.  

Further, by the April and August 2001 letters and the January 
2003 Statement of the Case, he has been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised via these documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that the RO obtained all specified medical 
treatment records.  

Consequently, the Board concludes that VA's statutory duty to 
assist and notify the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on Factual Background with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens with no benefit 
flowing to the veteran should be avoided).  


Factual Background 

The service medical records make no mention of complaints or 
findings pertaining to hearing loss.  The post-service 
medical records contain no complaints or findings regarding 
bilateral hearing loss.  The record in its entirety is silent 
as to a diagnosis of bilateral hearing loss.  

Likewise, a careful review of the service medical records 
shows no complaints or findings with respect to pes planus.  
After service, in December 2001, flat feet were diagnosed 
pursuant to complaints of bilateral foot pain.  

During service, the service medical records show that the 
veteran was seen for an inflamed hemorrhoid on one occasion.  
The record is silent regarding a subsequent diagnosis of 
hemorrhoids or complaints pertinent thereto.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

Absent competent evidence showing the presence of current 
disability, service connection cannot be granted in this 
case.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  
As such, service connection for bilateral hearing loss and 
hemorrhoids must denied.  

Significantly no competent evidence has been submitted to 
support the veteran's assertions of having a hearing or 
hemorrhoid disability that was present in service or 
thereafter.  Id.; see also 38 C.F.R. § 3.385.  

The Board recognizes that the veteran had an inflamed 
hemorrhoid on one occasion in service.  There is no evidence, 
however, of a current hemorrhoid disability.  Given the 
current record, service connection for these claimed 
disorders must be denied.  

In December 2001, the veteran was diagnosed with bilateral 
pes planus.  However, there is no demonstration or even 
suggestion of pes planus in the service medical records.  

No complaints were voiced in the service medical records that 
could be construed as supporting the veteran's assertions of 
having had manifestations of findings of pes planus while on 
active duty.  

There is no evidence of record that suggests a nexus between 
the currently demonstrated pes planus and any event or 
incident in service.  

Because there is no competent evidence of bilateral pes 
planus in service or establish a nexus to service, service 
connection for that disability is denied.  38 C.F.R. § 3.303.  

The Board is aware of the veteran's assertions that his 
bilateral pes planus is related to service.  The veteran, 
however, is not shown to be competent to render medical 
opinions upon which the Board may rely.  Espiritu, supra.  

Generally, VA is required to assist those seeking VA benefits 
in establishing their claims.  See generally 38 U.S.C.A. 
§ 5103A.  However, under 38 U.S.C.A. § 5103A(a)(2), VA is not 
required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

As well, under 38 U.S.C.A. § 5103A(d), VA is required to 
provide a medical examination or obtain a medical opinion 
only if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

In the present case, however, given the current evidentiary 
record, an examination is not required as there is no 
reasonable possibility that a medical examination would serve 
to assist the veteran is establishing his claims.  
38 U.S.C.A. § 5103A(a)(2), (d).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claims because none of the competent 
evidence has been found to support his claims for benefits.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.




ORDER

Service connection for a bilateral hearing loss is denied.  

Service connection for bilateral pes planus is denied.  

Service connection for a hemorrhoid disorder is denied.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


